--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LETTER OF INTENT


This Letter of Intent (“LOI”) is by and between Westpoint Energy, Inc.
(“Optionee”), a Nevada Corporation, located at 871 Coronado Center Dr., Suite
200, Henderson, NV 89052, and Juniper Holdings LLC, a Nevada Limited Liability
Company located in 25350 SE Salt Creek Rd, Prineville, Oregon, 97754
(“Optionor”).  This LOI sets forth the general terms and conditions for a
business relationship, to which the Optionee and the Optionor have jointly
agreed. The Optionee and the Optionor are collectively referred to hereinafter
as the "Parties".


BACKGROUND


A.           Optionor owns certain unpatented mining claims that comprise that
certain real property collectively known as Juniper and described more
specifically in Schedule A attached hereto (the “Property”).


           B.           Optionor desires to sell to Optionee, and Optionee
desires to buy from Optionor, the right to conduct mineral exploration
activities on and about the Property, together with the subsequent right to
explore and mine for minerals on the Property.


This LOI contemplates the proposed transaction (the “Transaction”) between the
Parties that provides for Optionee to acquire all property rights presently
owned by Optionor in the designated area. The general understating of the terms
and conditions of the Transaction are set forth herein.


AGREEMENT


The following shall constitute an expression of the mutual intent of the parties
hereto and is contingent upon the successful negotiation, execution, and
delivery of definitive agreements between Optionor and Optionee setting forth in
detail the terms and conditions of the proposed transactions and agreements (the
“Definitive Agreements”).


1.           Understanding


1.1           Transaction.  Optionee desires to acquire certain property rights
currently owned by Optionor and Optionor desires to lease and otherwise transfer
those rights to Optionee. The Parties contemplate that the principal terms and
conditions of the Transaction shall be as follows:


(a).           Grant. Optionor shall grant Optionee an exclusive due diligence
period (the “Option”) giving Optionee the right to prospect and explore for any
and all metals, materials, minerals and mineral rights of whatever kind and
nature, which are included in the Property (the “Minerals”). Such rights shall
include i) any easement rights across the property; ii) the right to selectively
sample, map and otherwise the explore the Property on, in, and beneath the
Property; and iii) the right to use, occupy, excavate and disturb so much of the
surface and subsurface of the Property as is reasonably necessary and convenient
in exploring for such Minerals, subject to the terms of the Definitive
Agreements.


(b).           Term. The term of the Transaction shall commence on the effective
date of this Agreement and shall continue for a term of no more than 6 months,
unless sooner terminated, forfeited or surrendered as provided for in this
Agreement.


(c).           Option. Optionor wishes to grants to the Optionee the sole and
exclusive right to Option (“Option”) the Property pursuant to the following
terms and conditions:


(i)           Upon execution of this Agreement, the Optionee shall review the
title for the property and if no defects are found, shall pay all filing fees
necessary to the appropriate entities to keep the title for the Property in good
standing through the six month option period defined in Section 1.1b.  All
copies of filings will be provided to the Optionor within 30 days of receipt
from the various agencies;



 
 

--------------------------------------------------------------------------------

 





Payment Due Upon:
Amount Due
Upon Execution and completion of a title search
Claim payments to County and Federal entities
One-time payment due within 6 months of the signing of this agreement.
payment - $40,000



(ii)           The performance of any act or the incurrence of any payments of
filing fees by the Optionee shall not obligate Optionee to do any further acts
or make any further payments.


1.2           Conditions to Consummation of the Transaction.  The obligations of
Optionee, with respect to the Transaction, shall be subject to the satisfaction
of the conditions customary to transactions of this type, including without
limitation: (a) Optionor obtaining all requisite regulatory, administrative, or
governmental authorizations and consents; (b) absence of a material adverse
change in the condition of the business, properties, assets or prospects of
Optionor; (c) absence of pending or threatened litigation, investigations or
other matters affecting Optionor or Optionee; (d) confirmation that the
representations and warranties of Optionor are true and accurate in all respects
affecting the transaction; and, (e) satisfactory completion of due diligence by
Optionee.


1.3           Access to Relevant Documents and Properties. Optionor shall give
Optionee and its representatives full access to any personnel and all
properties, documents, books, records and operations relating to the business
within two (2) weeks from the date of signing of this agreement. All such
requests for access under this Section shall be delivered via email to an
authorized agent or via facsimile to Optionor.


2.            Agreement


2.1           Transaction.  The undersigned agree to the terms of the
Transaction as set forth above and other necessary documentation contemplated by
the Transaction and agree to execute any and all documents consistent with the
above terms to facilitate the consummation of such Transaction on or before
August 1, 2012.


3.           Costs and Expenses


All costs and expenses incurred by Optionee or Optionor in connection with the
continued negotiation of the Transaction shall be borne by the incurring party.


4.           Termination


The Optionee has the right to terminate this LOI at any time.  Termination by
Optionee prior to the execution of final payment shall be without liability and
no party hereto shall be entitled to any form of relief whatsoever, including
without limitation, injunctive relief or damages. Termination by Optionor can
only be made if Optionee fails to perform under this LOI and after a fifteen
(15) day notice period has not been remedied.


5.           Assignment


Optionee may freely assign any of its rights, interests or obligations
hereunder.


6.           Governing Law


This LOI shall be governed by and construed in accordance with the laws of the
State of Nevada applicable to agreements made and to be performed entirely
within such State and without regard to its choice of law principles.


7.           Amendment.


Any amendment(s) to this LOI shall be in writing and signed by all Parties
hereto.



 
 

--------------------------------------------------------------------------------

 



8.           Miscellaneous.


8.1           Authority.  The execution, delivery and performance by Optionor
and Optionee of this LOI (a) has been duly authorized by all requisite corporate
and, if required, stockholder action on the parts of the Optionor and Optionee
(b) and this LOI will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of Optionor or Optionee, (B) any order of any
Governmental Authority.


8.2  
Indemnities. 



Optionee shall fully indemnify, defend, release and hold harmless Optionor, its
Affiliates and successors, and their agents, and employees from and against all
loss, costs, penalties, expense, damage and liability (including without
limitation, loss due to injury or death, reasonable attorneys fees, expert fees
and other expenses incurred in defending against litigation or administrative
enforcement actions, either pending or threatened), arising out of or relating
to any claim or cause of action relating in any way to conditions, operations or
other activities, whether known or unknown, at, or in connection with, the
Property (including, but not limited to, any environmental conditions) created,
existing or occurring prior to the date of this Agreement or while this
Agreement is in effect, or arising out of or resulting from activities conducted
by or on behalf of Optionee, its Affiliates or Assigns, which arise in whole or
in part under any federal, state or local law, now existing or hereafter
enacted, adopted or amended, including, without limitation, any statutory or
common law governing liability to third parties for personal injury or property
damage.  This indemnity shall survive termination of this Agreement.
 
 
9.           Counterparts and/or Facsimile Signature.


This LOI may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract and shall become
effective. Delivery of an executed signature page to this Agreement by facsimile
transmission or email correspondence shall be as effective as delivery of a
manually signed counterpart of this Agreement.  A party may change its address
from time to time by notice to the other party as indicated above.  All notices
to Optionor shall be addressed to:


Juniper Holdings LLC
25350 SE Salt Creek Rd
Prineville, Oregon, 97754




All notices to Optionee shall be addressed to:


Westpoint Energy, Inc.
871 Coronado Center Dr., Suite 200
Henderson, NV 89052





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.



 
OPTIONEE:
           
Date: __8/6/12__________________________
___/s/_ Jarnail Dhaddey ________________
 
By: Jarnail Dhaddey
 
Its: President and CEO
         
OPTIONOR
           
Date: ___8/4/12__________________________
___/s/_ W. A. Armstrong________________
 
By: W. A. Armstrong
 
Its: Managing Member


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


The property below is wholly owned by Juniper Holdings, LLC and is situated in
T2N R42E, Section 5, Esmeralda County, Nevada
 
NMC Number
Township-Range-Section
Claim
Owner
Location Date
NMC1055520
T2N R42E Section 5
3-Jun
JUNIPER HOLDINGS LLC
8/8/2011
NMC1055521
T2N R42E Section 5
4-Jun
JUNIPER HOLDINGS LLC
8/8/2011
NMC1055522
T2N R42E Section 5
5-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055523
T2N R42E Section 5
6-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055524
T2N R42E Section 5
13-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055525
T2N R42E Section 5
14-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055526
T2N R42E Section 5
15-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055527
T2N R42E Section 5
16-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055528
T2N R42E Section 5
17-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055529
T2N R42E Section 5
18-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055530
T2N R42E Section 5
19-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055531
T2N R42E Section 5
20-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055532
T2N R42E Section 5
21-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055533
T2N R42E Section 5
22-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055534
T2N R42E Section 5
23-Jun
JUNIPER HOLDINGS LLC
8/9/2011
NMC1055535
T2N R42E Section 6
24-Jun
JUNIPER HOLDINGS LLC
9/5/2011
NMC1055536
T2N R42E Section 6
25-Jun
JUNIPER HOLDINGS LLC
9/5/2011
NMC1055537
T2N R42E Section 6
26-Jun
JUNIPER HOLDINGS LLC
9/5/2011
NMC1055538
T2N R42E Section 6
27-Jun
JUNIPER HOLDINGS LLC
9/5/2011





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------